Citation Nr: 1425785	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  12-33 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for interstitial cystitis, to include as secondary to exposure to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for fibromyalgia (also claimed as twitching limbs and neuropathic pain), to include as secondary to exposure to contaminated water at Camp Lejeune.

3.  Entitlement to service connection for urticaria, to include as secondary to exposure to contaminated water at Camp Lejeune.

4.  Entitlement to service connection for endometriosis, status post hysterectomy (also claimed as pelvic pain and periumbilical attenuation), to include as secondary to exposure to contaminated water at Camp Lejeune.

5.  Entitlement to service connection for seizures, to include as secondary to exposure to contaminated water at Camp Lejeune.


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to October 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In a submission received in March 2014, the Veteran requested a video-conference hearing before a Veterans Law Judge.  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  Such hearings are scheduled by the RO.  38 C.F.R. § 20.704(a) (2013).  Thus, a remand is necessary to afford her the requested hearing.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a video-conference hearing before a Veterans Law Judge following the appropriate procedures.  

2.  After the hearing has been held, or if the Veteran fails to report for the hearing or withdraws the hearing request, the claims should be returned directly to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

